 



SPIN-OFF AGREEMENT

 

This SPIN-OFF AGREEMENT, dated as of August 24, 2017, (this “Agreement”), is
entered into by and among EXOlifestyle, Inc., a Nevada corporation (the
“Seller”), and Vaughan Dugan (“Dugan”) and Randy Romano (“Romano”) (Dugan and
Romano are collectively referred to hereinafter as the “Buyers”).

 

RECITALS:

 

WHEREAS, Seller presently owns 250 shares of the issued and outstanding common
stock (the “EXO Shares”) in of EXO:EXO, Inc., a Wyoming corporation (“EXO”)
representing 100% of the issued and outstanding common stock of EXO. EXO is
engaged in the business of developing and selling fitness and lifestyle products
(the “EXO Business”);

 

WHEREAS, Seller presently owns 11,411,512 shares of the issued and outstanding
common stock (the “Pizza Fusion Shares”) of Pizza Fusion Holdings, Inc., a
Florida corporation (“Pizza Fusion”) representing 100% of the issued and
outstanding common stock of Pizza Fusion. Pizza Fusion is engaged in the
business of owning and managing franchises of Pizza Fusion restaurants (the
“Pizza Fusion Business”);

 

WHEREAS, Dugan owns 6,000,000 shares of the Seller’s issued and outstanding
$0.0001 par value series A preferred stock (“Dugan’s Preferred Stock”);

 

WHEREAS, Romano owns 6,000,000 shares of the Seller’s issued and outstanding
$0.0001 par value series A preferred stock (“Romano’s Preferred Stock”);

 

WHEREAS, Buyers desire to purchase the EXO Shares and the Pizza Fusion Shares
from Seller, and assume all responsibility for and pay all other debts,
obligations and liabilities of EXO and Pizza Fusion existing prior to the
Closing Date, on the terms and subject to the conditions specified in this
Agreement; and

 

WHEREAS, Seller desires to sell and transfer the EXO Shares and Pizza Fusion
Shares and the Assumed Liabilities (as defined below) related to the EXO Shares
and Pizza Fusion Shares, on the terms and subject to the conditions specified in
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

 

1.SALE OF SHARES AND ASSUMPTION OF AND LIABILITIES.

 

Subject to the terms and conditions provided below:

 

  1.1. Assignment and Assumption of Liabilities. Prior to the Closing (as
defined below), Seller shall transfer and assign all of the Assumed Liabilities
to either EXO or Pizza Fusion depending on which entity incurred such liability.
        1.2. Sale and Purchase. Pursuant to the terms and conditions set forth
herein, Seller hereby agrees to sell, assign, and deliver to Buyers at the
Closing all right, title and interest in and to the EXO Shares and the Pizza
Fusion Shares, and Buyers agree to accept the same from Seller.         1.3.
Assignment of Assets. Prior to the Closing, Seller shall transfer, assign, and
deliver to EXO or Pizza Fusion all right, title and interest in and to the
assets and rights, together with any replacements thereof and additions thereto
made between the date hereof and the Closing, as hereafter described in this
Section 1.3 (collectively, the “Assigned Assets”), including the following: 

 

 

   

 

  1.3.1. All cash, property, real estate, equipment, and other assets of EXO
Pizza Fusion, except any cash amounts raised in connection with the Seller on a
non-consolidated basis and the operation of any other businesses unrelated to
the EXO Business or the Pizza Fusion Business; and         1.3.2. All goodwill
and intangibles associated with the EXO Business and the Pizza Fusion Business.

 

1.4.Assignment and Assumption of Liabilities. Prior to the Closing, Seller shall
transfer, assign, and deliver to either EXO or Pizza Fusion, depending on which
entity incurred such liability, all the following liabilities (the “Assumed
Liabilities”):

 

  1.4.1. such liabilities, obligations and commitments of the Seller arising or
accruing during the period commencing after the date hereof and Closing Date (as
defined below) under any contracts of the Seller related to EXO Business of the
Pizza Fusion Business;         1.4.2. any product liability or similar claim for
injury to persons or property, regardless of when made or asserted, which arises
out of or is based upon any express or implied representation, warranty or
agreement made by EXO or Pizza Fusion or their agents, or which are imposed by
operation of law or otherwise, in connection with any sales or service performed
by or on behalf of EXO or Pizza Fusion on or prior to the Closing Date;        
1.4.3. any liability or obligations to any current or former employees, agents,
independent contractors or creditors of EXO or Pizza Fusion or under any plan or
arrangement with respect thereto, including, without limitation, liabilities and
obligations (A) under any life, health, accident, disability or any other
employee benefit plan, and (B) under any pension, profit sharing, stock bonus,
deferred compensation, retirement, bonus or other current or former employee
compensation or pension benefit plan or post-retirement benefit plan to which
EXO or Pizza Fusion is a party or under which EXO or Pizza Fusion has any
obligation, or which is maintained, or to which contributions have been made, by
EXO or Pizza Fusion or any predecessor, and (C) for wages, salaries, bonuses,
commissions, severance, sick pay, vacation or holiday pay, overtime or other
benefits related to the EXO or Pizza Fusion business;         1.4.4. any
liabilities for any tax, assessment or other governmental imposition of any type
or description, including, without limitation, any federal income or excess
profits taxes or state or federal income, sales, use, excise, ad valorem or
franchise taxes, together with any interest, assessments and penalties thereon
arising out of or attributable to the conduct of EXO or Pizza Fusion’s
operations and the EXO Business and Pizza Fusion Business prior to the Closing
Date or EXO or Pizza Fusion’s federal income or capital gain taxes or state, or
local income or franchise taxes arising by virtue of the transactions
contemplated by this Agreement or otherwise;         1.4.5. any liability (i)
which arises out of or in connection with any breach or default by EXO or Pizza
Fusion occurring prior to the Closing under any of the contracts or leases, (ii)
which arises out of or in connection with any violation by EXO or Pizza Fusion
of any requirement of law prior to the Closing Date, (iii) which relates to the
EXO Business or the Pizza Fusion Business (including those arising under any
contracts) to the extent relating to periods prior to the Closing Date;

 

 

   

 

  1.4.6. any liability arising out of or in connection with litigation or other
legal proceedings, claims or investigations related to the EXO Business or the
Pizza Fusion Business and operations, regardless of when made or asserted,
including, without limitation, contract, tort, intellectual property,
infringement or misappropriation, crime, fraudulent conveyance, workers’
compensation, product liability or similar claim for injury to persons or
property which arises out of or is based upon any express or implied warranty,
representation or agreement of EXO or Pizza Fusion or their employees or agents,
or which is imposed by law or otherwise; and          1.4.7. any liabilities,
trade payables or other costs of operating the EXO Business or the Pizza Fusion
Business prior to the Closing Date (excluding the Retained Liabilities).

 

  1.5. Assignment and Assumption of Liabilities. Prior to the Closing, Seller
shall transfer and assign all of the Assumed Liabilities to EXO or Pizza Fusion.
The sale of the EXO Business or the Pizza Fusion Business shall be accomplished
through a sale by Seller of the EXO Shares and the Pizza Fusion Shares to
Buyers.

 

2.TRANSFER OF SHARES AND WARRANTS

 

  2.1. Transfer of Shares. Subject to the terms and conditions provided below,
Seller shall exchange all of the EXO Shares and all of the Pizza Fusion Shares
for all of Seller’s Series A Preferred Stock on the Closing Date (as defined in
Section 3.1 below) in the following amounts (the “Exchange Price”):

 

  2.1.1. 125 shares of EXO shall be exchanged for 3,000,000 shares of Dugan’s
Preferred Stock;         2.1.2. 125 shares of EXO shall be exchanged for
3,000,000 shares of Romano’s Preferred Stock;         2.1.3. 5,705,756 shares of
Pizza Fusion shall be exchanged for 3,000,000 shares of Dugan’s Preferred Stock;
and         2.1.4. 5,705,756 shares of Pizza Fusion shall be exchanged for
3,000,000 shares of Romano’s Preferred Stock.

 

3.CLOSING.

 

  3.1. Closing. The closing of the transactions contemplated in this Agreement
(the “Closing”) shall take place on August ___, 2017 (the “Closing Date”) or
such date mutually agreed upon by the parties, subject to the satisfaction of
all conditions precedent described in Sections VIII and IX hereof.         3.2.
Procedure at the Closing. At the Closing, the parties agree to take the
following steps in the order listed below (provided, however, that upon their
completion all of these steps shall be deemed to have occurred simultaneously):

 

  3.2.1. At the Closing, Seller shall deliver to Buyers (A) appropriate stock
powers and certificates, bills of sale and other assignment documentation
reasonably satisfactory to Buyers transferring Seller’s right, title and
interest in the EXO Shares and the Pizza Fusion Shares, and (B) such other
documents as may be required under applicable law or reasonably requested by
Buyers to transfer ownership of the EXO Shares and Pizza Fusion Shares to Buyers
as provided for herein; and         3.2.2. At the Closing, Buyers shall deliver
to Seller (A) the one or more applicable stock certificates evidencing the
Seller’s Common Stock and Seller’s Preferred Stock, duly endorsed in blank or
accompanied by stock powers duly executed with signature guaranteed in blank, or
other instruments of transfer in form and substance reasonably satisfactory to
Buyers, (B) any documentary evidence of the due recordation in the Company’s
share register of Buyers’ full and unrestricted title to the Seller’s Common
Stock and Preferred Stock, and (C) such other documents as may be required under
applicable law or reasonably requested by Seller to terminate Buyers’ ownership
interest in the Seller Shares. 

 

 

   

 

4.BUYERS’ REPRESENTATIONS AND WARRANTIES.

 

Buyers, collectively and individually, hereby represents and warrants to Seller
that:

 

  4.1. Capacity and Enforceability. Buyers have the legal capacity to execute
and deliver this Agreement and the documents to be executed and delivered by
Buyers at the Closing pursuant to the transactions contemplated hereby. This
Agreement and all such documents relating to the transactions contemplated
hereunder constitute valid and binding agreements of Buyers, enforceable in
accordance with their respective terms.         4.2. Compliance. Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby by Buyers will result in the breach of any term
or provision of, or constitute a default under, or violate any agreement,
indenture, instrument, order, law, or regulation to which Buyers are a party, or
by which Buyers are bound.         4.3. Liabilities. Following the Closing,
Seller will, except as to the Retained Liabilities which the parties acknowledge
shall be retained by Seller and paid at Closing, have no other liability for any
debts, liabilities or obligations of EXO or Pizza Fusion, the EXO Shares and the
Pizza Fusion Shares or the business or activities of EXO or Pizza Fusion prior
to the Closing, and there are no outstanding guaranties, performance or payment
bonds, letters of credit or other contingent contractual obligations that have
been undertaken by Seller directly or indirectly in relation to the business of
Seller prior to the Closing, and that may survive the Closing.

 

5.SELLER’S REPRESENTATIONS AND WARRANTIES.

 

Seller hereby represents and warrants to Buyers that:

 

  5.1. Organization and Good Standing. Seller, EXO, and Pizza Fusion are
corporations duly incorporated, validly existing, and in good standing under the
respective laws of the state of their organization.         5.2. Authority and
Enforceability. The execution and delivery of this Agreement and the documents
to be executed and delivered at the Closing pursuant to the transactions
contemplated hereby, and performance in accordance with the terms hereof and
thereof, have been duly authorized by Seller and all such documents constitute
valid and binding agreements of Seller enforceable in accordance with their
terms.         5.3. Ownership. Seller is the sole record and beneficial owner of
the EXO Shares and the Pizza Fusion Shares, has good and marketable title to
such shares, free and clear of all Encumbrances (hereafter defined), other than
applicable restrictions under applicable securities laws, and has full legal
right and power to sell, transfer and deliver the EXO Shares and the Pizza
Fusion Shares to each of the respective Buyers in accordance with this
Agreement. “Encumbrances” means any liens, pledges, hypothecations, charges,
adverse claims, options, preferential arrangements, or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, Buyers will receive good and
marketable title to their respective EXO Shares and Pizza Fusion Shares, free
and clear of all Encumbrances, other than restrictions imposed pursuant to any
applicable securities laws and regulations. There are no stockholders’
agreements, voting trust, proxies, options, rights of first refusal or any other
agreements or understandings with respect to the EXO Shares and the Pizza Fusion
Shares.         5.4. Further Assistance. The Seller agrees to execute and
deliver such other documents and to perform such other acts as shall be
necessary to effectuate the purposes of this Agreement.

 

 

   

 

6.OBLIGATIONS OF BUYERS PENDING CLOSING. 

 

Buyers covenant and agree that between the date hereof and the Closing:

 

  6.1. Not Impair Performance. Buyers shall not take any action that would cause
the conditions upon the obligations of the parties hereto to affect the
transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken, any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing.         6.2. Assist Performance. Buyers shall
exercise its reasonable best efforts to cause to be fulfilled those conditions
precedent to Seller’s obligations to consummate the transactions contemplated
hereby which are dependent upon actions of Buyers and to make and/or obtain any
necessary filings and consents in order to consummate the transactions
contemplated by this Agreement.

 

7.OBLIGATIONS OF SELLER PENDING CLOSING.

 

Seller covenants and agrees that between the date hereof and the Closing:

 

  7.1. Business as Usual. Seller shall operate the EXO Business and Pizza Fusion
Business in accordance with past practices, and shall use best efforts to
preserve its goodwill and the goodwill of its employees, customers and others
having business dealings with it. Without limiting the generality of the
foregoing, from the date of this Agreement until the Closing Date, Seller shall
(a) make all normal and customary repairs to its equipment, assets and
facilities, (b) keep in force all insurance, (c) preserve in full force and
effect all material franchises, licenses, contracts and real property interests
and comply in all material respects with all laws and regulations, (d) collect
all accounts receivable and pay all trade creditors in the ordinary course of
business at intervals historically experienced, and (e) preserve and maintain
its assets in their current operating condition and repair, ordinary wear and
tear excepted. From the date of this Agreement until the Closing Date, Seller
shall not (i) amend, terminate, or surrender any material franchise, license,
contract, or real property interest, or (ii) sell or dispose of any of its
assets except in the ordinary course of business. Seller shall not take or omit
to take any action that results in Buyers incurring any liability or obligation
prior to or in connection with the Closing.         7.2. Not Impair Performance.
Seller shall not take any intentional action that would cause the conditions
upon the obligations of the parties hereto to affect the transactions
contemplated hereby not to be fulfilled, including taking or causing to be taken
any action which would cause the representations and warranties made by any
party herein not to be materially true, correct and accurate as of the Closing,
or in any way impairing the ability of Buyers to satisfy his obligations as
provided in Article VI.         7.3. Assist Performance. Seller shall exercise
its reasonable best efforts to cause to be fulfilled those conditions precedent
to Buyers’ obligations to consummate the transactions contemplated hereby which
are dependent upon the actions of Seller and to work with Buyers to make and/or
obtain any necessary filings and consents. Seller shall comply with its
obligations under this Agreement.

 

 

   

 

8.SELLER’S CONDITIONS PRECEDENT TO CLOSING.

 

The obligations of Seller to close the transactions contemplated by this
Agreement are subject to the satisfaction at or prior to the Closing of each of
the following conditions precedent:

 

  8.1. Representations and Warranties; Performance. All representations and
warranties of Buyers contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing. Buyers
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by Buyers at or prior to the
Closing.         8.2. Additional Documents. Buyers shall deliver or cause to be
delivered such additional documents as may be necessary in connection with the
consummation of the transactions contemplated by this Agreement and the
performance of their obligations hereunder.         8.3. No Adverse Action.
There shall not be in effect any temporary restraining order, preliminary or
permanent injunction or other order issued by any court of competent
jurisdiction or other legal restraint or prohibition (including, any statute,
rule, regulation, injunction, order or decree proposed, enacted, enforced,
promulgated, issued or deemed applicable to, or any consent or approval withheld
with respect to, the sale of the EXO Shares or the Pizza Fusion Shares)
preventing the consummation of the sale, however, that the parties invoking this
condition shall use all commercially reasonable efforts to have any such order
or injunction vacated;

 

9.BUYERS’ CONDITIONS PRECEDENT TO CLOSING.

 

The obligation of Buyers to close the transactions contemplated by this
Agreement is subject to the satisfaction at or prior to the Closing of each of
the following conditions precedent (any and all of which may be waived by Buyers
in writing):

 

  9.1. Representations and Warranties; Performance. All representations and
warranties of Seller contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing with the same effect as though
such representations and warranties were made at and as of the Closing. Seller
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by them at or prior to the
Closing.         9.2. Additional Documents. The Seller shall deliver or cause to
be delivered such additional documents as may be necessary in connection with
the consummation of the transactions contemplated by this Agreement and the
performance of its obligations hereunder.

 

 

   

 

10.OTHER AGREEMENTS.

 

  10.1. Expenses. Each party hereto shall bear its expenses separately incurred
in connection with this Agreement and with the performance of its obligations
hereunder.         10.2. Confidentiality. Buyers shall not make any public
announcements concerning this transaction without the prior written agreement of
Seller, other than as may be required by applicable law or judicial process. If
for any reason the transactions contemplated hereby are not consummated, then
Buyer shall return any information received by Buyers from Seller, and Buyers
shall cause all confidential information obtained by Buyers concerning Seller
and its business to be treated as such.         10.3. Brokers’ Fees. In
connection with the transaction specifically contemplated by this Agreement, no
party to this Agreement has employed the services of a broker and each agrees to
indemnify the other against all claims of any third parties for fees and
commissions of any brokers claiming a fee or commission related to the
transactions contemplated hereby.         10.4. Access to Information
Post-Closing, Cooperation.

 

  10.4.1. Following the Closing, Buyers shall afford to Seller and its
authorized accountants, counsel and other designated representatives, reasonable
access (and including using reasonable efforts to give access to persons or
firms possessing information) and duplicating rights during normal business
hours to allow records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) within the possession or
control of Buyers relating to the EXO Business or the Pizza Fusion Business
insofar as such access is reasonably required by Seller. Information may be
requested under this Section 10.4(a) for, without limitation, audit, accounting,
claims, litigation, and tax purposes, as well as for purposes of fulfilling
disclosure and reporting obligations and performing this Agreement and the
transactions contemplated hereby. No files, books or records regarding the EXO
Business or the Pizza Fusion Business existing at the Closing Date shall be
destroyed by Buyers after Closing but prior to the expiration of any period
during which such files, books or records are required to be maintained and
preserved by applicable law without giving Seller at least 30 days’ prior
written notice, during which time Seller shall have the right to examine and to
remove any such files, books, and records prior to their destruction.         
10.4.2. Following the Closing, Seller shall afford to Buyers and its authorized
accountants, counsel, and other designated representatives reasonable access
(including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the EXO Business
or the Pizza Fusion Business insofar as such access is reasonably required by
Buyers. Information may be requested under this Section 10.4(b) for, without
limitation, audit, accounting, claims, litigation, and tax purposes as well as
for purposes of fulfilling disclosure and reporting obligations and for
performing this Agreement and the transactions contemplated hereby. No files,
books or records of the EXO Business or the Pizza Fusion Business existing at
the Closing Date shall be destroyed by Seller after Closing but prior to the
expiration of any period during which such files, books or records are required
to be maintained and preserved by applicable law without giving Buyers at least
30 days’ prior written notice, during which time Buyers shall have the right to
examine and to remove any such files, books, and records prior to their
destruction.         10.4.3. At all times following the Closing, Seller and
Buyers shall use their reasonable efforts to make available to the other upon
written request, the current and former officers, directors, employees, and
agents of Seller for any of the purposes set forth in Section 10.4(a) or (b)
above or as witnesses to the extent that such persons may reasonably be required
in connection with any legal, administrative, or other proceedings in which
Seller or Buyers may from time to be involved.

 

 

   

 

  10.4.4. The party to whom any Information or witnesses are provided under this
Section 10.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.    
    10.4.5. Seller, Buyers and their respective employees and agents shall each
hold in strict confidence all Information concerning the other party in their
possession or furnished by the other or the other’s representative pursuant to
this Agreement with the same degree of care as such party utilizes as to such
party’s own confidential information (except to the extent that such Information
is (i) in the public domain through no fault of such party or (ii) later
lawfully acquired from any other source by such party), and each party shall not
release or disclose such Information to any other person, except such party’s
auditors, attorneys, financial advisors, bankers, other consultants and advisors
or persons to whom such party has a valid obligation to disclose such
Information, unless compelled to disclose such Information by judicial or
administrative process or, as advised by its counsel, by other requirements of
law.

 

  10.5. Seller and Buyers shall each use their best efforts to forward promptly
to the other party all notices, claims, correspondence, and other materials
which are received and determined to pertain to the other party.

 

11.TERMINATION.

 

  11.1. Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned, but not later than the Closing Date:

 

  11.1.1. by mutual written agreement of the Buyers and the Seller;        
11.1.2. by the Buyers, in its sole discretion, if any of the representations or
warranties of the Seller contained herein are not in all material respects true,
accurate and complete or if the Seller materially breaches or fails to
substantially comply with any covenant or agreement contained herein and the
Seller fails to cure such breach within 10 days of prior written notice;        
11.1.3. by the Seller, in its sole discretion, if any of the representations or
warranties of the Buyers contained herein are not in all material respects true,
accurate and complete or if the Buyers materially breaches or fails to
substantially comply with any covenant or agreement contained herein and the
Buyers fails to cure within 10 days of prior written notice; or         11.1.4.
by either party upon written notice to the other in the event that the Closing
has not occurred by August 15, 2017, for any reason other than the failure of
the party seeking to terminate this Agreement to perform its obligations
hereunder or a breach of a representation or warranty by such party herein. 

 

 

   

 

  11.2. Effect of Termination. To effectuate the termination of this Agreement
pursuant to Section 11.1, written notice thereof shall promptly be delivered to
the other party hereto and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned without further action by the other party
hereto. Notwithstanding such termination, each party shall have the right to
seek damages with respect to such termination, and shall not be precluded by the
exercise of such termination right from pursuing, subject to the terms of this
Agreement and applicable law, any cause of action or other claim it may then or
at any time thereafter have against the other party in respect of any material
breach or default by the other party hereunder.

 

12.INDEMNIFICATION.

 

  12.1. Indemnification by Buyers. Buyers covenants and agrees to indemnify,
defend, protect and hold harmless Seller, and its respective officers,
directors, employees, stockholders, agents, representatives and Affiliates (each
a “Seller Indemnified Party”, and, collectively, the “Seller Indemnified
Parties”) at all times from and after the date of this Agreement, from and
against all losses, liabilities, damages, claims, actions, suits, proceedings,
demands, assessments, adjustments, costs and expenses (including specifically,
but without limitation, reasonable attorneys’ fees and expenses of
investigation), whether or not involving a third party claim and regardless of
any negligence of any Seller Indemnified Party (any, a “Loss” and as to two or
more, collectively, “Losses”), incurred by any Seller Indemnified Party as a
result of or arising from (i) any breach of the representations and warranties
of such Buyers set forth herein or in certificates delivered in connection
herewith, (ii) any breach or nonfulfillment of any covenant or agreement
(including any other agreement of Buyers to indemnify set forth in this
Agreement) on the part of such Buyers under this Agreement, (iii) any Assigned
Asset, (iv) the conduct and operations, whether before or after Closing, of the
business of Seller pertaining to the EXO Shares and Pizza Fusion Shares and
Assumed Liabilities, (v) claims asserted (including claims for payment of
taxes), whether before or after Closing, pertaining to the EXO Shares and Pizza
Fusion Shares and Assumed Liabilities or to the EXO Business or the Pizza Fusion
Business prior to the Closing, or (vi) any federal or state income tax payable
by Seller attributable to the transactions contemplated by this Agreement or to
the business of Seller prior to the Closing. For the purposes of this Agreement,
an “Affiliate” is a person or entity that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, another specified person or entity. Notwithstanding anything to the
contrary provided for herein, Buyers total obligation under this Section 12
shall be limited to their respective ownership interests in the EXO Shares and
the Pizza Fusion Shares.         12.2. Third Party Claims.

 

 

   

 

  12.2.1. Defense. If any claim or liability (a “Third-Party Claim”) should be
assessed against any of the Seller Indemnified Parties (the “Indemnitees”) by a
third party after the Closing for which Buyers has an indemnification obligation
under the terms of Section 12.1, then the Indemnitee shall notify Buyers (the
“Indemnitor”) within 10 days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim and, in connection therewith, to conduct
any proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits, or settlements with respect to any Third-Party Claim shall
be borne by the Indemnitor. If the indemnitor agrees to assume the defense of
any Third-Party Claim in writing within 5 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and any decision to settle such Third-Party Claim, and shall be
responsible for any expenses of the Indemnitee in connection with the defense of
such Third-Party Claim so long as the Indemnitor continues such defense until
the final resolution of such Third-Party Claim. The Indemnitor shall be
responsible for paying all settlements made or judgments entered with respect to
any Third-Party Claim the defense of which has been assumed by the Indemnitor.
Except as provided in subsection (b) below, both the Indemnitor and the
Indemnitee must approve any settlement of a Third-Party Claim. A failure by the
Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from any
indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.          12.2.2. Failure to
Defend. If the Indemnitor shall not agree to assume the defense of any
Third-Party Claim in writing within 5 days after the Claim Notice of such Third
Party Claim has been delivered, or shall fail to continue such defense until the
final resolution of such Third-Party Claim, then the Indemnitee may defend
against such Third Party Claim in such manner as it may deem appropriate and the
Indemnitee may settle such Third-Party Claim, in its sole discretion, on such
terms as it may deem appropriate; provided, always, that in such event, the
Indemnitor shall (i) promptly reimburse the Indemnitee for the amount of all
settlement payments and expenses, legal and otherwise, incurred by the
Indemnitee in connection with the defense or settlement of such Third-Party
Claim, or (ii) shall pay, in advance of any settlement or proceedings and in
installments as reasonably agreed to by the parties, such sums and expenses
reasonably expected to be incurred in connection with the defense of the
Third-Party Claim and any settlement thereof. If no settlement of such
Third-Party Claim is made, then the Indemnitor shall satisfy any judgment
rendered with respect to such Third-Party Claim before the Indemnitee is
required to do so, and pay all expenses, legal or otherwise, incurred by the
Indemnitee in the defense against such Third-Party Claim.

 

 

   

 

  12.3. Non-Third-Party Claims. Upon discovery of any claim for which Buyers has
an indemnification obligation under the terms of Section 12.1 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyers of such claim and, in any case, shall give Buyers
such notice within 30 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to Buyers shall not excuse Buyers from any
indemnification liability except to the extent that Buyers are materially and
adversely prejudiced by such failure.         12.4. Survival. Except as
otherwise provided in this Section 12.4, all representations and warranties made
by Buyers and Seller in connection with this Agreement shall survive the
Closing. Anything in this Agreement to the contrary notwithstanding, the
liability of all Indemnitors under this Article XII shall terminate on the first
(1st) anniversary of the Closing Date, except with respect to (a) liability for
any item as to which, prior to the first (1st) anniversary of the Closing Date,
any Indemnitee shall have asserted a Claim in writing, which Claim shall
identify its basis with reasonable specificity, in which case the liability for
such Claim shall continue until it shall have been finally settled, decided or
adjudicated, (b) liability of any party for Losses for which such party has an
indemnification obligation, incurred as a result of such party’s material breach
of any covenant or agreement to be performed by such party after the Closing,
(c) liability of Buyers for Losses incurred by a Seller Indemnified Party due to
material breaches of its representations and warranties in Section of this
Agreement, and (d) liability of Buyers for Losses arising out of Third-Party
Claims for which Buyers has an indemnification obligation, which liability shall
survive until the statute of limitation applicable to any third party’s right to
assert a Third-Party Claim bars assertion of such claim.

 

13.MISCELLANEOUS.

 

  13.1. Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:

 

If to Seller, addressed to:

 

EXOlifestyle, Inc.

1215 Gordon’s Corner Road

Suite 1A

Manalapan, NJ 07726

Attn: Nicholas Campanella

 

If to Buyers, addressed to:

 

399 NW 2nd Avenue, Suite 216

Boca Raton FL 33432

Attn: Randy Romano

 

 

   

 

or to such other address as any party hereto shall specify pursuant to
this Section 13.1 from time to time.

 

  13.2. Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.         13.3. Time. Time is of the
essence with respect to this Agreement.         13.4. Reformation and
Severability. In case any provision of this Agreement shall be invalid, illegal,
or unenforceable, it shall, to the extent possible, be modified in such manner
as to be valid, legal, and enforceable but so as to most nearly retain the
intent of the parties, and if such modification is not possible, such provision
shall be severed from this Agreement, and in either case the validity, legality
and enforceability of the remaining provisions of this Agreement shall not in
any way be affected or impaired thereby.         13.5. Further Acts and
Assurances. From and after the Closing, Seller and Buyers agree that each will
act in a manner supporting compliance, including compliance by its Affiliates,
with all of its obligations under this Agreement and, from time to time, shall,
at the request of another party hereto, and without further consideration, cause
the execution and delivery of such other instruments of conveyance, transfer,
assignment or assumption and take such other action or execute such other
documents as such party may reasonably request in order more effectively to
convey, transfer to and vest in Buyers, possession of, all EXO Shares and Pizza
Fusion Shares and Assumed Liabilities, and to convey, transfer to and vest in
Seller or otherwise terminate, all right, title and interest of Buyers in the
Seller’s Shares, and, in the case of any contracts and rights regarding the EXO
Business or the Pizza Fusion Business that cannot be effectively transferred
without the consent or approval of another person that is unobtainable, to use
its best reasonable efforts to ensure that Buyers receives the benefits thereof
to the maximum extent permissible in accordance with applicable law or other
applicable restrictions, and shall perform such other acts which may be
reasonably necessary to effectuate the purposes of this Agreement.         13.6.
Entire Agreement; Amendments. This Agreement contains the entire understanding
of the parties relating to the subject matter contained herein. This Agreement
cannot be amended, except by a writing signed by each party, and cannot be
terminated orally or by course of conduct. No provision hereof can be waived,
except by a writing signed by the party against whom such waiver is to be
enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given.          13.7. Assignment. No party may
assign his, her or its rights or obligations hereunder, in whole or in part,
without the prior written consent of the other parties, provided that Buyers may
assign his rights to receive the EXO Shares and the Pizza Fusion Shares to an
entity controlled by Buyers.

 

 

   

 

  13.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts or choice of laws thereof.         13.9. Counterparts.
This Agreement may be executed in one or more counterparts, with the same effect
as if all parties had signed the same document. Each such counterpart shall be
an original, but all such counterparts taken together shall constitute a single
agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page was an original
thereof.         13.10. Section Headings and Gender. The section headings used
herein are inserted for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement. All personal pronouns used in
this Agreement shall include the other genders, whether used in the masculine,
feminine or neuter and the singular shall include the plural, and vice versa,
whenever, and as often as may be appropriate.         13.11. Submission to
Jurisdiction; Process Agent; No Jury Trial.

 

  13.11.1 Each party to the Agreement hereby submits to the jurisdiction of any
state or federal court sitting in Palm Beach County, Florida, in any action
arising out of or relating to this Agreement, and agrees that all claims in
respect of the action may be heard and determined in any such court. Each party
to the Agreement also agrees not to bring any action arising out of or relating
to this Agreement in any other court. Each party to the Agreement agrees that a
final judgment in any action so brought will be conclusive and may be enforced
by action on the judgment or in any other manner provided at law or in equity.
Each party to the Agreement waives any defense of inconvenient forum to the
maintenance of any action so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto.

 

  13.12. EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY
TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.

 



 

   



 

  13.13. Construction. The patties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
patty is in breach of the first representation, warranty, or covenant.        
13.14. Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under this Agreement are several and not joint with the obligations
of any other Buyer, and no Buyer shall be responsible in any way for the
performance or non-performance of the obligations of any other Buyer under this
Agreement. Nothing contained herein, and no action taken by any Buyer pursuant
hereto or thereto, shall be deemed to constitute the Buyers as a partnership, an
association, a joint venture, or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Buyer to be joined as an additional party
in any proceeding for such purpose.

 

 

   

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SELLER:   BUYERS:       EXOlifestyle, Inc.   /s/ Vaughan Dugan       Vaughan
Dugan, Personally         By: /s/ Nicholas Campanella     Name: Nicholas
Campanella   /s/ Randy Romano Title: Chief Executive Officer   Randy Romano,
Personally

 

 

   

 